DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 recites “the injector interface diameter of the first syringe” there is insufficient antecedent basis for this limitation of the claim.  Appropriate correction is required.
Claim 17 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thornton et al. (US 2015/0165123).
With regard to claim 1, Thornton et al. teach a nested syringe assembly, comprising: a first syringe having a proximal end, a distal tip, and a cylindrical body defining an inner diameter (Fig. 2 member 3, distal tip at end generally indicated at 30, proximal end in the area generally indicated at 36, cylindrical body 31); and a second syringe having a proximal end, a distal tip and a cylindrical body defining an outer diameter (Fig. 2 member 4, distal tip at end generally indicated at 42, proximal end in the area generally indicated at 41, cylindrical body 40), wherein the outer diameter of the second syringe is less than the inner diameter of the first syringe, and wherein at least a portion of the proximal end of the second syringe is disposed within the proximal end of the cylindrical body of the first syringe such that the distal tip of the first syringe is pointed in an opposite direction from the distal tip of the second syringe (Fig. 4).
With regard to claims 6 and 7, see Figs. 5 and 6, needle mount 30 reversibly couples to the injector port formed by 240 ([0026], [0027], [0036], [0037]).
With regard to claim 12, first tip cap 5 (Figs. 2 and 5), second tip cap 2 (Figs. 2 and 5).
With regard to claim 13, the outer diameter of the proximal end of member 4 is the same as the inner diameter of member 3 which are taken as the injector interface diameters as they are interfaces of the injector. 

Claim(s) 1, 6, 7, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Speiser (US 2015/0305725 A1).
With regard to claim 1, Speiser teaches a nested syringe assembly, comprising: a first syringe having a proximal end, a distal tip, and a cylindrical body defining an inner diameter (Figs. 5 and 6 first syringe taken to comprise 15, 12, and 13, proximal end where the plunger is inserted, distal tip opposite); and a second syringe having a proximal end, a distal tip and a cylindrical body defining an outer diameter (Fig. 6 member 14, proximal end where the plunger is inserted, distal tip opposite), wherein the outer diameter of the second syringe is less than the inner diameter of the first syringe, and wherein at least a portion of the proximal end of the second syringe is disposed within the proximal end of the cylindrical body of the first syringe such that the distal tip of the first syringe is pointed in an opposite direction from the distal tip of the second syringe (Figs. 6-8, the interior diameter of 13 is bigger than the outer diameter of 14, 14 has a portion within 13).
With regard to claims 6 and 7, the tapered nozzle tip of 15 and 14 are capable of contacting a guide in an injector port.
With regard to claim 13, the diameters of the proximal ends of 15 and 14 are the same.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speiser (US 2015/0305725 A1) as applied to claim 1 above, and further in view of Bisegna et al. (US 2007/0219508).
With regard to claims 2-5, Speiser shows plungers within the syringes (Fig. 6, claim 7) but does not disclose details of the structure.  However, Bisegna et al. teach a syringe plunger seal which comprises a seal ring (Figs. 1 member 30), a snap ring (Figs. 1 member 40), an engagement ring (Figs. 1 member 50), a plunger engagement mechanism (Figs. 1 member 56, [0048]) which improves functionality and reduces costs and can be modified for various plunger needs ([0054]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a plunger seal with the pistons of Speiser as in Bisegna et al. as Bisenga et al. teach it is suitable for use with different syringes and can improve functionality while reducing cost.  Such a plunger would yield the same predictable result of moving fluid through the syringe.  As the seal is compressible it would be compression set within the syringes.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speiser (US 2015/0305725 A1) as applied to claim 1 above, and further in view of Kadziauskas (US 2005/0148947A1).
With regard to claim 12, Speiser teaches a device substantially as claimed.  Speiser et al. do not disclose tip caps.  However, Kadziauskas teach providing a cap over an orifice to maintain sterility ([0035]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a cap at the distal ends in Speiser et al. as Kadziauskas teach this is beneficial for maintaining sterility. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speiser (US 2015/0305725 A1) in view of Bisegna et al. (US 2007/0219508).
With regard to claim 14, Speiser teaches a method of manufacturing a nested syringe assembly, the method comprising: inserting a first plunger within a cylindrical body of a first syringe (Figs. 5 and 6 first syringe taken to comprise 15, 12, and 13, plunger shown within, claim 7); inserting a second plunger within a cylindrical body of a second syringe (Fig. 6 member 14, plunger shown within, claim 7); and inserting at least a portion of a proximal end of the second syringe into at least a portion of a proximal end of the cylindrical body of the first syringe (a portion of 14 is inserted within 12 and 13), wherein a distal tip of the first syringe is pointed in an opposite direction from a distal tip of the second syringe (Figs. 5 and 6).  Speiser shows plungers within the syringes (Fig. 6, claim 7) but does not disclose details of the structure.  However, Bisegna et al. teach a syringe plunger seal which comprises a seal ring (Figs. 1 member 30), a snap ring (Figs. 1 member 40), an engagement ring (Figs. 1 member 50), a plunger engagement mechanism (Figs. 1 member 56, [0048]) which improves functionality and reduces costs and can be modified for various plunger needs ([0054]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a plunger seal with the pistons of Speiser as in Bisegna et al. as Bisenga et al. teach it is suitable for use with different syringes and can improve functionality while reducing cost.  Such a plunger would yield the same predictable result of moving fluid through the syringe.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speiser (US 2015/0305725 A1) and Bisegna et al. (US 2007/0219508) as applied to claim 14 above, and further in view of Kadziauskas (US 2005/0148947A1).
With regard to claim 19, Speiser teaches a method substantially as claimed.  Speiser et al. do not disclose tip caps.  However, Kadziauskas teach providing a cap over an orifice to maintain sterility ([0035]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a cap at the distal ends in Speiser et al. as Kadziauskas teach this is beneficial for maintaining sterility. 
With regard to claim 20, Speiser teaches a method substantially as claimed.  Speiser et al. do not disclose a step of sterilizing.  However, Kadziauskas teach it is necessarily to sterilize medical syringes ([0043]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to sterilize the device of Speiser as Kadziauskas teach this is necessary for medical equipment and would prevent contamination.

Allowable Subject Matter
Claims 8-11, 15-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783